Citation Nr: 1728151	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  

In July 2015, the Board granted service connection for tinnitus and remanded the issue of entitlement to an initial compensable rating for hearing loss for additional development, which has been completed.  


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than level I hearing in both ears. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

II.  Analysis

The Veteran seeks a compensable rating for service-connected bilateral hearing loss.  He maintains that his hearing loss makes it difficult to engage in conversation, warranting a 10 percent or higher rating. 

In July 2010, the Veteran provided private audiology test results, copies of which he submitted again in 2017.  The report does not conform to VA's requirements for evaluating hearing impairment under the schedular criteria, in that the numerical values for pure tone results at the frequency for 3000 Hz were not reported.  38 C.F.R. § 4.85(a).  Thus, these results are not valid for rating purposes.  The Veteran noted that the discrimination scores for this test were much lower than the subsequent scores (listed as 76 percent on the right and 72 percent on the left).  As noted, the Board does not find this evaluation to be adequate for rating purposes.  But further, the discrimination scores are not consistent with the next three evaluations spanning five years, which are all in the 90s, including one private evaluation submitted by the Veteran.  Thus, the Board does not find that these discrimination scores are representative of the level of severity of the Veteran's hearing loss.

That same year, and in connection with the Veteran's hearing loss claim, he was afforded a VA audiologic examination.  The VA audiologic evaluation in November 2010 showed pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
40
50
LEFT
40
40
55
60

Average pure tone threshold was 42 decibels on the right and 49 decibels on the left.  Discrimination ability was 96 percent in the right ear and 96 percent in the left ear.  The Veteran reported difficulty understanding speech in most listening environments.  

The results of the November 2010 VA examination constitute level I hearing on the right and level I hearing on the left.  When combined, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100.  

The March 2013 VA examination report states that the degree of hearing sensitivity could not be determined due to inconsistent responses.  It was noted that the findings were not reliable and not suitable for adjudication purposes.  

In December 2013, the Veteran provided private audiology test results, to include an uninterpreted audiogram, dated in November 2013.  The private audiogram reflects average pure tone threshold was 54 decibels on the right and 53 decibels on the left.  Speech discrimination scores using the Maryland CNC test were reported to be 96 percent in the right ear and 92 percent in the left ear.  Considering those findings, the results still constitute level I hearing on the right and level I hearing on the left.  When combined, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85.  The graph does not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100.  

The VA audiologic evaluation in November 2015 showed pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
55
65
LEFT
45
45
55
65

Average pure tone threshold was 53 decibels on the right and 53 decibels on the left.  Discrimination ability was 96 percent in the right ear and 96 percent in the left ear.  The Veteran reported difficulty understanding speech in all listening environments.  

The results of the November 2015 VA examination continue to show level I hearing on the right and level I hearing on the left.  When combined, the result is a zero percent disability evaluation.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and as such, 38 C.F.R. § 4.86 is not for application.  38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100.  

The Veteran is competent to report his symptoms and the Board accepts that he has difficulty hearing, and particularly with speech in a noisy and other environments, as noted in the VA examination reports.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The competent, objective evidence, however, does not establish that a compensable evaluation is warranted.  The adequate audiologic evaluations are the most probative evidence of the level of severity.  The other treatment records of record show continued treatment for hearing loss, including VA hearing aids.  However, the remaining records do not reflect the comprehensive testing set forth in the VA examinations (and the adequate private evaluation).

As the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, an initial compensable rating for bilateral hearing loss is not warranted.
ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


